—Order and judgment (one paper), Supreme Court, New York County (Lewis Friedman, J.), entered October 3, 1995, after a nonjury trial, in favor of defendants, dismissing the complaint, unanimously affirmed, without costs.
The court’s finding that there was no proof that defendant Haymes breached a fiduciary duty to plaintiff or that he improperly obtained the transfer of certain properties, based as it was largely upon the credibility of the witnesses, should not be disturbed since there is no showing that the court’s conclusion “ ‘ “could not be reached under any fair interpretation of the evidence” ’ ” (Thoreson v Penthouse Intl., 80 NY2d *439490, 495). Nor do we disturb the conclusion that plaintiff was only the nominal owner of the properties that were acquired and maintained through defendant’s work (see, Tordai v Tordai, 109 AD2d 996, 998). Concur — Milonas, J. P., Rosenberger, Wallach, Williams and Mazzarelli, JJ.